

116 S3438 IS: Rural Delivery of Online Care Services Reauthorization Act of 2020
U.S. Senate
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3438IN THE SENATE OF THE UNITED STATESMarch 11, 2020Mrs. Loeffler (for herself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize the telehealth network and telehealth resource centers grant programs.1.Short titleThis Act may be cited as the Rural Delivery of Online Care Services Reauthorization Act of 2020 or the R–DOCS Reauthorization Act of 2020.2.Telehealth network and telehealth resource centers grant programsSection 330I of the Public Health Service Act (42 U.S.C. 254c–14) is amended—(1)in subsection (d)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking projects to demonstrate how telehealth technologies can be used through telehealth networks and inserting evidence-based projects that utilize telehealth technologies through telehealth networks;(ii)in subparagraph (A)—(I)by striking the quality of and inserting access to, and the quality of,; and(II)by inserting and after the semicolon;(iii)by striking subparagraph (B);(iv)by redesignating subparagraph (C) as subparagraph (B); and(v)in subparagraph (B), as so redesignated, by striking and patients and their families, for decisionmaking and inserting , patients, and their families; and(B)in paragraph (2)—(i)by striking demonstrate how telehealth technologies can be used and inserting support initiatives that utilize telehealth technologies; and(ii)by striking , to establish telehealth resource centers;(2)in subsection (e), by striking 4 years and inserting 5 years;(3)in subsection (f)—(A)by striking paragraph (2);(B)in paragraph (1)(B)—(i)by redesignating clauses (i) through (iii) as paragraphs (1) through (3), respectively, and adjusting the margins accordingly;(ii)in paragraph (3), as so redesignated by clause (i), by redesignating subclauses (I) through (XII) as subparagraphs (A) through (L), respectively, and adjusting the margins accordingly; and(iii)by striking (1) Telehealth network grants— and all that follows through (B) Telehealth networks—; and(C)in paragraph (3)(I), as so redesignated, by inserting and substance use disorder after mental health each place such term appears;(4)in subsection (g)(2), by striking or improve and inserting and improve;(5)by striking subsection (h);(6)by redesignating subsections (i) through (p) as subsection (h) through (o), respectively;(7)in subsection (h), as so redesignated—(A)in paragraph (1)—(i)in subparagraph (B), by striking mental health, public health, long-term care, home care, preventive and inserting mental health care, public health services, long-term care, home care, preventive care;(ii)in subparagraph (E), by inserting and regional after local; and(iii)by striking subparagraph (F); and(B)in paragraph (2)(A), by striking medically underserved areas or and inserting rural areas, medically underserved areas, or;(8)in paragraph (2) of subsection (i), as so redesignated, by striking ensure that— and all that follows through the end of subparagraph (B) and inserting ensure that not less than 50 percent of the funds awarded shall be awarded for projects in rural areas.;(9)in subsection (j), as so redesignated—(A)in paragraph (1)(B), by striking computer hardware and software, audio and video equipment, computer network equipment, interactive equipment, data terminal equipment, and other; and(B)in paragraph (2)(F), by striking health care providers and;(10)in subsection (k), as so redesignated—(A)in paragraph (2), by striking 40 percent and inserting 20 percent; and(B)in paragraph (3), by striking (such as laying cable or telephone lines, or purchasing or installing microwave towers, satellite dishes, amplifiers, or digital switching equipment); (11)by striking subsections (q) and (r) and inserting the following:(p)ReportNot later than 4 years after the date of enactment of the Rural Delivery of Online Care Services Reauthorization Act of 2020, and every 5 years thereafter, the Secretary shall prepare and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the activities and outcomes of the grant programs under subsection (b).;(12)by redesignating subsection (s) as subsection (q); and(13)in subsection (q), as so redesignated, by striking this section— and all that follows through the end of paragraph (2) and inserting this section $29,000,000 for each of fiscal years 2021 through 2025..